     Case 1:21-cv-00064-JRH-BKE Document 11 Filed 09/07/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 AUGUSTA DIVISION


LUKE BUNYON,

             Plaintiff,

      V.                                             CV 121-064



THE COUNTY OF RICHMOND,LAW
ENFORCEMENT OFFICERS,

             Defendant.




                                         ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief may be

granted, and CLOSES this civil action.

        SO ORDERED this        7^day of September, 2021, at Augusta, Georgia.


                                               J. RANDAL HALL/CHIEF JUpGE
                                               UNITro STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA
